NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0202722 to Satran et al. (hereinafter “Satran”) in view of U.S. Patent No. 5,778,426 to DeKoning et al. (hereinafter “DeKoning”).


1. A distributed storage system that includes a processor, and a plurality of nodes having a storage drive each (para. 37 and Fig. 1, storage control layer 103 and data storage devices 104),
a stripe being constituted by data units and by parity units for recovering the data units (para. 53 and Fig. 2, stripe 256),
each of the units making up each stripe being stored on the storage drive of a different node (paras. 40, 53 and Fig. 2),
in a case where an update write is performed on the data units of a given stripe (para. 58 and Fig. 3, step 301), and
the parity units in the same stripe being updated (para. 42),
the distributed storage system being configured to perform a first parity update method of calculating and updating the parity units based on all data units in the stripe having undergone the update write (para. 56), and
a second parity update method of calculating and updating the parity units based on the data units having undergone the update write and on the data units and the parity units preceding the update write (para. 55).

Satran does not disclose expressly:
the distributed storage system being further configured to switch between the first parity update method and the second parity update method based on an amount of data traffic between the nodes involved in the parity update.



Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Satran by switching between the first parity update method and the second parity update method, as taught by DeKoning.  A person of ordinary skill in the art would have been motivated to do so in order to reduce processing time and improve I/O performance, as taught by DeKoning (col. 2, lns. 42-63 and col. 4, lns. 7-25), and also desired by Satran (paras. 5, 56).

Modified Satran discloses:
2. The distributed storage system according to claim 1, further calculating the amount of data traffic at the time of the update write based on the number of data units in the stripe, on the number of parity units in the stripe, on the number of data units subject to the data write in the stripe, and on a type of the unit held by the node having received a request for the update write (DeKoning - col. 13, lns. 6-31 and col. 13, ln. 63-col. 14, ln. 3).



4. The distributed storage system according to claim 2, wherein the type of the unit held by the node having received the request for the update write is any of a data unit subject to the update write, a data unit not subject to the update write, a parity unit, and a unit other than those units (Satran – para. 42 and Dekoning – col. 8, lns. 33-61).

5. The distributed storage system according to claim 3, wherein the storage node that is to perform the parity calculation is selected from among the node having received the request for the update write, a storage node storing a data unit subject to the update write, and a storage node storing the parity unit (Satran – para. 58 and Fig. 1, cache controller 107 in control node 103 and DeKoning – col. 5, lns. 50-60 and Fig. 1, RAID controller 102).

6. The distributed storage system according to claim 1, further switching between the parity calculation methods based on whether or not to use intermediate parity (DeKoning – col. 8, lns. 33-47 and col. 13, lns. 27-31).

8. The distributed storage system according to claim 1, wherein the node having received the request for the update write calculates the amount of data traffic and selects the parity update method accordingly (DeKoning - col. 13, lns. 27-31).

10. A parity update method for a distributed storage system that includes a processor, and a plurality of nodes having a storage drive each (Satran - para. 37 and Fig. 1, storage control layer 103 and data storage devices 104),
a stripe being constituted by data units and by parity units for recovering the data units (Satran - para. 53 and Fig. 2, stripe 256), and
each of the units making up each stripe being stored on the storage drive of a different node (Satran - paras. 40, 53 and Fig. 2),
the parity update method comprising:
in a case where an update write is performed on the data units of a given stripe (Satran - para. 58 and Fig. 3, step 301),
updating the parity units in the same stripe (Satran – para. 42);
causing the distributed storage system to perform a first parity update method of calculating and updating the parity units based on all data units in the stripe having undergone the update write (Satran - para. 56), and
a second parity update method of calculating and updating the parity units based on the data units having undergone the update write and on the data units and the parity units preceding the update write (Satran - para. 55); and
causing the distributed storage system to switch between the first parity update method and the second parity update method based on the amount of data traffic between the nodes involved in the parity update (DeKoning - abstract, col. 13, lns. 6-31 and col. 13, ln. 63-col. 14, ln. 3).

Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Potter et al. – Computer system for eliminating memory read-modify-write operations during packet transfers.
Uehara et al. – Storage system and storage apparatus.
Weiner et al. – Host-based device drivers for enhancing operation in redundant arrays of independent disks systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/           Primary Examiner, Art Unit 2113